Case 0:20-cv-60129-XXXX Document 1 Entered on FLSD Docket 01/21/2020 Page 1 of 8



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
  ------------------------------------------------------------------------x
  SHANNON MOSES,                                                          : Civil Action No.
                                                                          :
                                                                          :
                                                 PLAINTIFF,               : COMPLAINT
                    v.                                                    :
                                                                          :
  CHICAGO’S 312, LLC, and,                                                : Plaintiff Demands
  ROBERT G. BEATTY, individually,                                         : a Trial by Jury
                                                 DEFENDANTS.              :
  ------------------------------------------------------------------------x

         Plaintiff SHANNON MOSES (“Moses” or “Plaintiff”), by his attorneys, LEVINE &
  BLIT, PLLC, complaining of Defendants CHICAGO’S 312, LLC ("Chicago’s” or “Defendant”),
  and ROBERT G. BEATTY, individually ("Beatty" or "Defendant") (all collectively
  "Defendants"), respectfully alleges upon information and belief:


                                    NATURE OF THE ACTION
  1.     This action is brought to remedy unpaid minimum wages and unpaid overtime wages, in
  violation of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. ("FLSA"), and unpaid
  minimum wages in violation of the Florida Constitution, Article X § 24 and Florida Statutes §
  448.110, the Florida Minimum Wage Act (“FMWA”).


  2.     Defendants' actions were unlawful and Plaintiff seeks injunctive and declaratory relief,
  monetary, compensatory and punitive damages, liquidated damages, interest, attorneys’ fees,
  costs, and other appropriate legal and equitable relief pursuant to the FLSA/FMWA and such
  other further relief as this Court deems necessary and proper.


                                 JURISDICTION AND VENUE
  3.     Jurisdiction of this Court is proper under 28 U.S.C. §1331, because the matter in
  controversy is a civil action arising under the Constitution, laws or treaties of the United States.
Case 0:20-cv-60129-XXXX Document 1 Entered on FLSD Docket 01/21/2020 Page 2 of 8



  4.     Venue of this action in the Southern District of Florida under 28 U.S.C. §1391 is
  appropriate as Defendants have their principle place of business within the district, and as the
  Southern District is the judicial district where a substantial part of the events or omissions giving
  rise to the claim occurred.


                                         PARTIES
  5.     Plaintiff Moses is an individual who resides in Broward County, FL.


  6.     Upon information and belief, defendant Beatty is a resident of Broward County, FL, and
  is a corporate officer of, and exercises control over, Chicago’s.


  7.     Defendant Chicago’s is a domestic business corporation with a principle place of
  business at 110 Grand Palms Dr., Pembroke Pines, FL., which, upon information and belief, is an
  upscale jazz and blues restaurant.


  8.     At all times relevant to this action, Defendants were “employers” of Plaintiff within the
  meaning of the FLSA § 203 and FMWA.


  9.     Upon information and belief, at all times relevant to this action, defendant Chicago’s has
  been an enterprise engaged in interstate commerce within the meaning of the FLSA, 29 U.S.C §
  207(a) insofar that it: (1) has had employees engaged in commerce or in the production of goods
  for commerce, and handles, sells or otherwise works on goods or materials that have been moved
  in or produced for commerce by any person; and (2) has had annual gross volume of sales not
  less than $500,000.


  10.    Upon information and belief, Plaintiff has ordered, and/or used in his daily employment
  with Chicago’s, supplies and equipment from outside the state of Florida.


  11.    At all times relevant to this action, defendant Beatty held a supervisory position over
  Plaintiff, set Plaintiff’s rate of pay, set Plaintiff’s hours worked, determined that Plaintiff would
  not be paid proper wages, and otherwise undertook and recommended tangible employment




                                                   [2]
Case 0:20-cv-60129-XXXX Document 1 Entered on FLSD Docket 01/21/2020 Page 3 of 8



  decisions controlling the terms and conditions of Plaintiff’s employment, including Plaintiff’s
  compensation, with defendant Chicago’s.


  12.    At all times relevant to this action, Plaintiff was an employee of Defendants within the
  meaning of the FLSA/FMWA, and entitled to protection. At all times relevant to this action,
  Plaintiff performed services as an employee for Defendants within the Southern District of
  Florida.


  13.    At all times relevant to this action, Plaintiff had the skills, experience and qualifications
  necessary to work in his employment position for Defendants.


                                   FACTUAL ALLEGATIONS
  14.    Plaintiff began his employment tenure with Defendants on April 1, 2018, and worked
  continuously for Defendants until approximately November 21, 2018.


  15.    Plaintiff was hired by Defendants, who also set Plaintiff’s rates of pay and job duties
  from the beginning of Plaintiff’s employment tenure with Defendants to the end.


  16.    Plaintiff’s job duties from the beginning of his employment tenure included taking
  customers’ orders, providing attentive service to the customers, and ensuring a pleasant dining
  experience, among other things.


  17.        Soon after Plaintiff began working for Defendants, Plaintiff was required to work at least
  eighty (80) hours per week on a regular basis for Defendants.


  18.    For example, Plaintiff worked at least eighty (80) hours for Defendants per week,
  typically working seven (7) days per week, for at least twenty-four (24) consecutive weeks from
  April until October of 2018.


  19.    After consistently working 80-hour weeks for approximately six (6) months, Plaintiff
  continued to work no less than fifty (50) hours per week on a regular basis until the end of his




                                                    [3]
Case 0:20-cv-60129-XXXX Document 1 Entered on FLSD Docket 01/21/2020 Page 4 of 8



  employment tenure with Defendants on November 23, 2018, but was not paid overtime wages as
  required by law throughout his tenure.


  20.    Throughout Plaintiff’s employment tenure, Defendants intentionally refused to pay
  plaintiff proper minimum wages, regular wages, overtime wages at 1.5 plaintiff’s his regular rate
  of pay for hours over forty (40) in a workweek. In fact, Defendants never paid Plaintiff proper
  overtime wages even for a single workweek during his entire employment tenure with
  Defendants.


  21.    Although Plaintiff worked significant hours each and every workweek for Defendants,
  over the course of approximately thirty-two (32) workweeks, Defendants only paid Plaintiff on
  approximately no more than five occasions during this time period, giving Plaintiff a $900 check
  each time. Furthermore, Plaintiff was not compensated at all until September of 2018, meaning
  Plaintiff worked at Defendant’s restaurant for over 5 months without pay. In essence, Plaintiff
  was reduced to essentially begging for his wages each and every workweek, only to be paid
  piecemeal at Defendants’ discretion, supplemented with unfulfilled promises that he would
  ultimately be made whole.


  22.    On numerous occasions during his employment tenure, Plaintiff requested that he be paid
  for all hours worked, and for overtime wages at the proper rate. On all occasions, Defendants
  promised to make Plaintiff whole, but always failed to keep their promises.


  23.    Defendants were aware or should have been aware that their pay practices, as alleged
  herein, were in violation of the FLSA/FMWA, but willfully engaged in such unlawful pay
  practices regardless.


  24.    Defendants’ non-payment of overtime wages was willful and without a good faith belief
  of compliance with the law; therefore, Plaintiff is entitled to recover liquidated damages under
  the FLSA/FMWA.


  25.    Due to Defendants’ intentional efforts to avoid paying Plaintiff proper minimum, regular,




                                                  [4]
Case 0:20-cv-60129-XXXX Document 1 Entered on FLSD Docket 01/21/2020 Page 5 of 8



  and overtime wages throughout his employment tenure, Plaintiff suffered significant damages in
  the form of unpaid wages.


  26.     Accordingly, due to Defendants’ unlawful actions, Plaintiff is owed the entirety of his
  unpaid minimum, regular, and overtime wages, plus all statutory damages associated with these
  unpaid wages, including liquidated damages, interest, attorneys’ fees and costs.


          FIRST CAUSE OF ACTION OF PLAINTIFF AGAINST ALL DEFENDANTS
                         (Unpaid Minimum Wages Under the FLSA)
  27.     Plaintiff hereby repeats, reiterates and realleges each and every allegation set forth above
  with the same force and effect as if more fully set forth herein.


  28.     At all times relevant to this action, Defendants were covered employers pursuant to the
  FLSA.


  29.     Throughout the entirety of Plaintiff’s employment tenure with Defendants, Defendants
  failed to pay Plaintiff’s minimum wages for all hours worked throughout his employment tenure,
  in violation of the FLSA.


  30.     Defendants failure to pay minimum wages for all hours worked was willful.


  31.     As a result of Defendants' FLSA violations, Plaintiff is entitled to recover from
  Defendants the entirety of his unpaid minimum wages, and an equal amount representing
  statutorily prescribed liquidated damages, as well as reasonable attorneys’ fees and costs of this
  action, and interest, pursuant to the FLSA.


          SECOND CAUSE OF ACTION OF PLAINTIFF AGAINST ALL DEFENDANTS
                                 (Unpaid Overtime Wages Under the FLSA)
  32.     Plaintiff hereby repeats, reiterates and realleges each and every allegation set forth above
  with the same force and effect as if more fully set forth herein.




                                                   [5]
Case 0:20-cv-60129-XXXX Document 1 Entered on FLSD Docket 01/21/2020 Page 6 of 8



  33.     At all times relevant to this action, Defendants were covered employers pursuant to the
  FLSA.


  34.     Throughout the entirety of Plaintiff’s employment tenure with defendants, Plaintiff
  worked over forty hours per week for Defendants, every workweek, as a non-exempt employee
  pursuant to the FLSA.


  35.     Defendants failed to pay Plaintiff overtime wages of 1.5 times his regular rates of pay for
  all hours worked in excess of forty in a workweek, throughout his employment tenure, in
  violation of the FLSA.


  36.     Defendants failure to pay overtime premiums was willful.


  37.     As a result of Defendants' FLSA violations, Plaintiff is entitled to recover from
  Defendants his unpaid overtime wages, and an equal amount representing statutorily prescribed
  liquidated damages, as well as reasonable attorneys’ fees and costs of this action, and interest,
  pursuant to the FLSA.


          THIRD CAUSE OF ACTION OF PLAINTIFF AGAINST ALL DEFENDANTS
                          (Unpaid Minimum Wages Under the FMWA)
  38.     Plaintiff hereby repeats, reiterates and realleges each and every allegation set forth above
  with the same force and effect as if more fully set forth herein.


  39.     At all times relevant to this action, Defendants were covered employers pursuant to the
  FMWA.


  40.     Defendants failed to pay Plaintiff minimum wages for all hours worked throughout his
  employment tenure, in violation of the FMWA.


  41.     Defendants failure to pay minimum wages for all hours worked was willful.




                                                   [6]
Case 0:20-cv-60129-XXXX Document 1 Entered on FLSD Docket 01/21/2020 Page 7 of 8



  42.    As a result of Defendants' FMWA violations, Plaintiff is entitled to recover from
  Defendants the entirety of his unpaid minimum wages, and an equal amount representing
  statutorily prescribed liquidated damages, as well as reasonable attorneys’ fees and costs of this
  action, and interest, pursuant to the FMWA.


                                          JURY DEMAND
         Plaintiff respectfully requests a trial by Jury.


                                    PRAYER FOR RELIEF
         WHEREFORE, the Plaintiff respectfully requests that this Court enter an Order:


  (a)    declaring the acts and practices complained of herein are in violation of the
  FLSA/FMWA;


  (b)    directing Defendants to pay Plaintiff his actual damages in an amount to be determined at
  trial for lost minimum and overtime wages, as provided by the FLSA/FMWA;


  (c)    directing Defendants to pay Plaintiff liquidated damages, as provided by the
  FLSA/FMWA;


  (d)    directing Defendants to pay Plaintiff his unpaid regular wages at the agreed upon rate of
  $8.25/hour, plus all associated damages.


  (e)    directing Defendants to pay Plaintiff reasonable attorneys’ fees, together with the costs
  and disbursements of this action; and


  (f)    directing such other and further relief as this Court deems just and equitable.




                                                   [7]
Case 0:20-cv-60129-XXXX Document 1 Entered on FLSD Docket 01/21/2020 Page 8 of 8



  Dated: _1/21/2020_


                                     Respectfully Submitted,


                                     LEVINE & BLIT, P.L.L.C.




                                     By: RUSSELL MORIARTY, ESQ. (RM 0224)
                                     Florida Bar No. 0110964
                                     Attorneys for Plaintiff, Shannon Moses

                                     Miami Center
                                     201 South Biscayne Boulevard
                                     Suite 2800
                                     Miami, FL 33131
                                     Phone: (305)913-1338
                                     Email: RMoriarty@LevineBlit.com




                                       [8]
